Citation Nr: 1001269	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to 
October 1999 and from February 2003 to April 2004.  The 
Veteran served in Southwest Asia from March 2003 to March 
2004 in support of Operation Enduring Freedom.  He received, 
among other decorations, the Global War on Terrorism 
Expeditionary Medal and a Combat Action Badge for actively 
engaging or being engaged by the enemy.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas granting service connection for PTSD and 
assigning an initial 10 percent evaluation, effective 
February 26, 2007.  In a November 2008 Supplemental Statement 
of the Case the rating was increased to 30 percent, effective 
February 26, 2007.  

In November 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  A statement was submitted by the 
Veteran during the hearing.  The Veteran did not provide a 
waiver of RO consideration of the statement.  See 38 C.F.R. § 
20.1304(c) (2009).  The statement, however, was read into the 
record by the Veteran.  As the Board will consider the 
testimony, a referral to the RO for initial review of the 
statement is not required.  38 C.F.R. § 20.1304(c).

In November 2009, the Veteran submitted a letter requesting 
an increased rating for arthritis.  This matter has not been 
developed for appellate review and is REFERRED to the RO for 
appropriate action.  




FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The symptoms of PTSD more closely approximate occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for service 
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was sent a VCAA letter in April 
2007 that addressed the notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in May 2008.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that an increased rating is warranted for 
his PTSD.  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based as far as practical on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the rating initially assigned for 
PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective February 26, 2007.  Under this code, a 50 
percent rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The Board has reviewed all the evidence of record.  The Board 
finds that the Veteran is entitled to an increased rating for 
service-connected PTSD.  The evidence depicting the Veteran's 
symptoms of PTSD include, a VA Compensation and Pension 
Examination, private and VA treatment notes and lay 
statements from the Veteran and his family. 

In 2007, the Veteran attended outpatient psychotherapy.  
Treatment notes in February 2007 revealed that the Veteran 
was alert and oriented.  His affect was constricted.  His 
mood was anxious.  He presented himself appropriately and eye 
contact was good.  Speech was logical and coherent and memory 
was intact.  Psychomotor activity revealed restlessness.  
Thought process did not show preoccupation.  Attitude was 
open and cooperative.  The Veteran had partial awareness of 
his problems and PTSD symptoms.  His judgment was good and 
attention and concentration were characterized by the ability 
to attend and maintain focus.  The Veteran had panic attacks 
and insomnia.  He experienced nightmares.  He was tearful in 
the sessions.  He indicated that he experienced feeling out 
of control the night before and was afraid that he might hurt 
his son.  In March 2007, the Veteran described disturbed 
sleep.  His mood was euthymic.  His speech was animated.   He 
was assigned a GAF of 55.  In May 2007, the Veteran reported 
hypervigilence and paranoia.  The Veteran demonstrated hang 
wringing during the interview and seemed to be increasingly 
more anxious and preoccupied.  He was assigned a GAF of 53.  

A March 2007 treatment note revealed that the Veteran 
reported numb feelings, trouble sleeping and feeling 
panicked.  He was extremely irritable and compulsive.  He 
also reported being easily started and would jump in response 
to any sound.  During a mental status examination, the 
Veteran was alert and oriented.  No memory problems were 
noted.  He communicated easily and freely.  He was neat, 
clean and appropriately dressed.  There were no signs of a 
thought disorder.  He was able to discuss current events 
without difficulty.  His mood was appropriate, he appeared 
slightly anxious.  His affect was bright.  He cooperated with 
the interview.  His speech was clear with no pressure noted.  
He denied hallucinations or other perceptual disorders.  His 
overall intelligence seemed to be in the average to above 
average range.  He was employed as a private security guard.  
He as diagnosed with PTSD and assigned a GAF of 75.  

In 2007 VA treatment notes, the Veteran reported experiencing 
increased problems with memory, slowness in thinking, poor 
concentration and poor comprehension.  The Veteran also 
reported difficulty with trust of others, including his wife, 
due to paranoia and suspicion.  The Veteran reported a 
relapse of symptoms, including anxiety, nervousness and 
irritability.  He had increased anger outbursts, poor sleep 
and increased obsessive thoughts.  He also experienced 
feeling of numbness.  He had intrusive thoughts, distressing 
dreams and depression.  He also experienced obsessive 
thoughts.  

In a May 2008 VA Compensation and Pension Examination, the 
examiner reviewed the claims file, medical records and 
interviewed the Veteran.  The Veteran reported that he 
experienced lack of energy and felt useless.  He felt anxious 
at night and would sometimes wake up feeling anxious.  He did 
not sleep well.  The Veteran was irritable and felt that his 
anger got out of control about little things, especially with 
his family.  He experienced numb feeling with people he used 
to feel close to.  He reported trouble concentrating, was 
paranoid, suspicious and obsessed about conspiracies in the 
government and businesses.  The examiner found that these 
symptoms were pervasive over the past year.  The examiner 
noted that the Veteran saw a psychiatrist every 2-4 weeks 
over the past year.  The Veteran reported that he had no 
legal problems, did not abuse alcohol or take drugs.  He was 
enrolled in a community college and was finishing his second 
semester.  He reported problems with concentration, but was 
involved in a program at the college to assist him.  The 
Veteran was not employed at the time of the interview.  He 
previously worked as a security office for about a year and 
left the job in August 2007.  He reported leaving his 
employment after having a major panic attack while working 
and indicated that he was fearful of losing control while 
being armed.  

The Veteran was married since 2004, with 2 children.  The 
Veteran indicated that he got irritated often with his wife 
and children.  He would get confused about things and when 
his wife would try to set him straight, he got angry.  The 
Veteran's main activities included, gardening, taking care of 
the kids and studying for school.  He did not socialize 
outside the family.  He also had irritability in public.  The 
Veteran reported bouts of depression every week or 2 weeks.  
He rated his depression as 8 out of 10.  He had suicidal 
thoughts in the previous August, but had not felt that way 
since that time.  The examiner noted that the Veteran was on 
time for his appointment.  He was neatly dressed and was 
cooperative.  His mood and affect were anxious.  He was 
oriented to person, place and time.  

The Veteran indicated that he used to hear voices calling his 
name and hear sounds that sounded like explosions, but this 
did not happen as much anymore.  He had obsessive thoughts 
and conspiracies about the government and businesses.  At 
times, he would become so distracted that he would not pay 
attention while driving, which resulted in a couple 
accidents.  He indicated that he got hyped up and could not 
stop.  He reported that anything could set him off.  The 
Veteran indicated that he liked the adrenaline rush from 
being worked up, but it bothered his wife.  The Veteran 
reported 4 serious panic attacks since the previous August.  
They were intense but short with visions of Iraq and 
hyperventilation.  He had violent thoughts about people close 
to him.  This would last approximately 5 minutes and then he 
would calm down.  The Veteran described that he had problems 
getting out of bed when he was depressed.  He had difficulty 
with messes around the house and wanted things to be in 
order, including no clothes on the floor, the floors swept 
and dishes done.  This was an issue with his family.  He 
experienced compulsiveness.  He also turned in all his medals 
to a congressman, feeling that his medal were dirty.  

The examiner found that the Veteran had nightmares, 
approximately one or two a week.  He also experienced 
flashbacks.  He reported that when someone knocked on the 
door, he dove to the floor as he heard gunshots.  He was 
easily psychologically stirred up.  The Veteran did not like 
to talk about Iraq and did not watch things about the war on 
TV.  He found it difficult to be around people.  He had numb 
feelings about his family.  He had lost interested in hiking 
and art, which he previously enjoyed.  The Veteran had 
difficult concentrating and had an exaggerated startle 
response.  He had sleep problems and was irritable and easily 
angered.  He struggled with paranoia and distrust.  He was 
very unsure of people and paranoid.  He was on guard and 
hypervigilent.  The Veteran was diagnosed with chronic and 
severe PTSD and assigned a GAF of 47.  

The examiner noted that the Veteran's PTSD resulted in 
deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking and mood.  Specifically, 
the Veteran resigned from his job after a serious panic 
attack that included a dissociative experience.  He had 
problems with anger, paranoia and obsessive thinking.  There 
were serious bouts of depression that interfered with his 
ability to function.  The examiner noted that his symptoms 
had increased in the past year.  

In December 2008, the Veteran reported intrusive thoughts 
about service daily.  He had nightmares and flashbacks.  He 
avoided triggers of his in-service experiences and 
experienced psychological reactivity easily.  The Veteran 
reported that he was markedly irritable and disengaged from 
others.  He experienced emotional numbing and preferred to be 
by himself.  He did not trust others and had a limited 
support system.  The Veteran exhibited nervous ticks.  He 
stated that he would go several days without sleeping.  He 
also had thoughts of conspiracy theories.  He was 
hypervigilent and had an exaggerated startle response.  The 
Veteran indicated that he had difficulty interacting with his 
wife and children.  He was a full time student.  He was 
diagnosed with chronic severe PTSD and assigned a GAF of 45.  

The VA treatment records in 2009, also show that the symptoms 
as shown in the May 2008 VA examination continued and were 
consistent.  The Board has also reviewed the lay statements 
submitted by the Veteran.  Statements from his wife, sister 
and himself were submitted.  The symptoms described in those 
statements are consistent with this opinion and also support 
an increased evaluation.  Particularly, theses statements 
show impairment in the Veteran's ability to maintain personal 
and family relationships as well as occupational impairment 
experienced by the Veteran in his job as a security guard.  

Affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran is entitled to a 70 percent evaluation 
for the entire appeal period.  Particularly, PTSD symptoms as 
depicted in the VA treatment records, private records and the 
May 2008 VA examination show serious impairment in 
occupational as well as in social relationships.  His work 
was impaired as he was not comfortable as an armed security 
guard due to his impulsiveness and anger.  He also had 
serious difficulty with his family relationships.  He was 
unable to effectively communicate with his wife and children, 
would be easily angered, confused and have inappropriate 
outbursts.  He was also having problems with school, 
including poor concentration, problems with memory and an 
inability to concentrate.  His mood was depressed at times 
which would affect his ability to function.  The Veteran had 
some suicidal ideation, although it was not constant.  The 
Veteran also had obsession thoughts which would cause 
problems with his family.  The evidence also shows frequent 
panic attacks and episodes of paranoia and anxiety, 
especially in public places.  He had episodes of unprovoked 
irritability shown by his violent thoughts and rage.  Based 
on the foregoing, the Board finds that the Veteran had 
moderate to serious impairment in his social relationships.  
Although the March 2007 VA records shows a GAF of 75, the 
majority of scores confirm that there was moderate to serious 
impairment as they ranged from 47-55 in the remaining private 
and VA records.  

Further, the May 2008 examiner noted that the symptoms had 
been increasing in the past year.  There was no distinct date 
shown in the medical evidence that depicts an increase.  It 
appears that the severity of symptoms was consistent since 
the Veteran's claim.  The only treatment record showing less 
severe symptoms was the March 2007 treatment record.  The 
Board notes that this was not a complete VA examination and 
the remaining records suggest that the symptoms of PTSD were 
consistently more severe.  As such, the Board affords the 
Veteran the benefit of the doubt and grants a 70 percent 
evaluation for the entire appeal period.  

The Board finds that the Veteran is not entitled to a 100 
percent evaluation because he did not have gross impairment 
in thought processes or communication.  He also did not have 
persistent delusions or hallucinations.  He did not have 
total occupational impairment, evidenced by his ability to 
pursue an education.  He also did not show grossly 
inappropriate behavior or a persistent danger of hurting self 
or others.  He was able to perform activities of daily living 
and was oriented throughout the appeal period.  Therefore, a 
100 percent evaluation is not warranted.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The evidence 
shows that, albeit with some difficulty, the Veteran is a 
full time student.  The evidence does not show 
hospitalization or marked interference with his ability to 
pursue an education.  His employment as a security guard was 
affected, which is contemplated by the 70 percent evaluation.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted.


ORDER

A 70 percent evaluation for service-connected PTSD is 
granted, effective February 26, 2007. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


